PROVOSTY, J.
The defendants in the two suits which have been consolidated in this matter with the receivership of the Gibsland State Bank were at one time in charge of the said bank and its affairs as liquidators, by appointment of the stockholders. A few months before the filing of said suits, they were superseded in their said functions by receivers appointed by the court. The plaintiffs in said suits are creditors of said bank for unreturned deposits. They allege that the said liquidators have not accounted to the receivers for certain sums which they specify, and they pray that the said liquidators be condemned to pay them said sums. Simultaneously with the filing of the said suits, they took a rule in the receivership proceedings on said liquidators to show cause why they should not render an account of their administration to the court. The liquidators excepted to this rule on the ground that, not being parties to the'receivership proceedings, they could not be proceeded against by rule, i. e., summarily. With reserve of this exception, they filed their answer to the rule, submitting an account of their administration. To this account the plaintiffs in the two suits and in the rule filed an opposition. The court overruled the exception, and consolidated the whole matter, to wit, the two suits, the rule to show cause, and the opposition to the account; and after trial rendered judgment dismissing the rule and the two suits, rejecting the opposition to the account, and homologating the account. From this judgment no appeal was taken, except as appears by the following motion:
“On motion of counsel for opponent made in open court, appeal suspensive and devolutive are granted to opponent, Leidigh-Dalton Lumber Company, returnable to the honorable Supreme Oourt of Louisiana, at New Orleans, on Monday, June 30, 1913, and according to law. The. devolutive appeal bond is fixed in the sum of $400; the suspensive appeal bond is fixed according to law.”
It is thus seen that the Leidigh-Dalton Lumber Company is the only appellant, and that it has appealed only in its quality of opponent to the account, or, in other words, only from that part of the judgment dealing with the rule to show cause.
The appellees have answered the appeal, asking that their exception to the form of the proceeding be sustained.
[1] That prayer must be granted. Summary process can be resorted to only in those cases where it is expressly authorized by law. C. P. art. 754. It cannot be extended to other eases. Succ. Irwin, 33 La. Ann. 68. No law authorizes summary process against liquidators appointed by the stockholders of a corporation to settle the affairs of the corporation. Such liquidators derive their authority exclusively from the corporation and owe an account only to it. Creditors of the corporation cannot sue them by summary process, but only by ordinary process. In Hernandez v. Dart, 109 La. 884, 33 South. 906, this court said:
“Whatever funds or other assets of the succession the attorneys of the representative of a succession may have in their possession they owe an account of to their client, but not to the court.”
*163The said exceptions should therefore have been sustained, and the rule dismissed.
[2] This court cannot review the judgment in so far as it dismissed the said two suits against the liquidators, no appeal having been taken from that part of it.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside in so far as it homologates the account filed by the liquidators herein, and that the judgment overruling the exception filed herein by the liquidators to the rule against them to show cause why they should not file an account be also set aside, and that the said exception be now' sustained, and the said rule dismissed at the cost of the plaintiffs therein.
And it is further ordered that the appellant pay the costs of this appeal.